        Case 3:19-cv-05049-BHS Document 1-1 Filed 01/16/19 Page 1 of 7



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                                                                              

 




         EXHIBIT A
                                                                              
Case 3:19-cv-05049-BHS Document 1-1 Filed 01/16/19 Page 2 of 7
Case 3:19-cv-05049-BHS Document 1-1 Filed 01/16/19 Page 3 of 7
Case 3:19-cv-05049-BHS Document 1-1 Filed 01/16/19 Page 4 of 7
Case 3:19-cv-05049-BHS Document 1-1 Filed 01/16/19 Page 5 of 7
Case 3:19-cv-05049-BHS Document 1-1 Filed 01/16/19 Page 6 of 7
Case 3:19-cv-05049-BHS Document 1-1 Filed 01/16/19 Page 7 of 7
